internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 1-plr-154787-01 date date number release date index number legend a x y d1 d2 d3 dear sir this responds to your letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to elect to treat y as a qualified s subsidiary qsub for federal tax purposes facts according to the information submitted x an s_corporation was incorporated on d1 y was incorporated on d2 and all of its outstanding shares were originally issued to a on d3 a the sole shareholder of x contributed all shares of y stock to x as a result x owns all outstanding shares of y x intended to treat y as a qsub effective d3 however x inadvertently failed to timely file the proper election plr-154787-01 law and analysis sec_1361 of the internal_revenue_code defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 accordingly x is granted an extension of time of sixty days from the date of this letter to elect to treat y as qsub effective as of d3 the election should be made by filing form_8869 with the appropriate service_center a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a valid s_corporation or whether y is valid qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-154787-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the requested tax representatives sincerely s paul f kugler paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
